      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 1 of 35




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA ASSOCIATION OF
LATINO ELECTED OFFICIALS, INC.,
as an organization; GEORGIA
COALITION FOR THE PEOPLE’S        Civil Action
AGENDA, INC., as an organization; Case No. 1:20-cv-01587-WMR
ASIAN AMERICANS ADVANCING
JUSTICE – ATLANTA, INC., as an
organization; NEW GEORGIA          SECOND AMENDED
PROJECT, as an organization;       COMPLAINT FOR
COMMON CAUSE as an organization;   INJUNCTIVE AND
ALBERT MENDEZ; and LIMARY          DECLARATORY RELIEF
RUIZ TORRES;

             Plaintiffs,                      Section 203 of the Voting Rights
                                              Act (52 U.S.C. § 10503) and
v.                                            Section 4(e) of the Voting Rights
                                              Act (52 U.S.C. § 10303)
GWINNETT COUNTY BOARD OF
REGISTRATION AND ELECTIONS;
JOHN MANGANO, STEPHEN DAY,
BEN SATTERFIELD, BEAUTY
BALDWIN, and ALICE O’LENICK, in
their official capacities as members of
the Board of Registration and Elections;
BRAD RAFFENSPERGER, in his
official capacity as the Secretary of State
of Georgia;

             Defendants.
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 2 of 35




                                INTRODUCTION

      1.     This is an action to enforce the statutory guarantee of equal access to

the franchise for limited-English proficient (“LEP”) Spanish speaking voters in

Gwinnett County under Section 203 of the Voting Rights Act, 52 U.S.C. § 10503

(“Section 203”), and for Gwinnett County LEP voters educated in Puerto Rico

under Section 4(e) of the Voting Rights Act, 52 U.S.C. § 10303 (“Section 4(e)”).1

      2.     Since December 2016, Gwinnett County has been a covered

jurisdiction under Section 203, entitling its LEP Spanish speaking voters to receive

bilingual voting materials and assistance. The county also has a substantial

population of LEP Spanish speaking voters educated in Puerto Rico who are

entitled to receive bilingual voting materials and assistance under Section 4(e).

      3.     Election officials are, however, providing a variety of English-only

election materials to Gwinnett County voters in violation of Sections 4(e) and 203.

      4.     For example, during the week of March 30, 2020, Georgia Secretary

of State BRAD RAFFENSPERGER used CARES Act funds to mail a first round

of English-only absentee ballot applications to Georgia’s 6.9 million active voters

to encourage them to vote by mail in Georgia’s upcoming primary election due to



1
 All Defendants have provided written consent to the Plaintiffs’ filing of the
Second Amended Complaint pursuant to Fed. R. Civ. P. 15(a)(2).
                                          2
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 3 of 35




the public health risk posed by in-person voting to voters, poll workers, and

election officials resulting from the COVID-19 pandemic.

      5.     Not only did Defendant Raffensperger already send out a second set

of English-only absentee ballot applications to approximately 323,000 active

voters on or around April 21, 2020, but he also acknowledged in his April 15

application for CARES Act funding that his office may provide mail ballot

applications for future elections, saying: “Georgia mailed 6.9 million absentee

ballot applications to voters for the Presidential Preference Primary and … may

consider providing similar services for the primary runoff and November General

Election.”

      6.     Defendants RAFFENSPERGER and the GWINNETT COUNTY

BOARD OF REGISTRATION AND ELECTIONS (“BORE”) have a policy and

practice of frequently providing English-only election materials and failing to

provide materials to Gwinnett County’s LEP Spanish speaking voters. These

include the two rounds of English-only absentee ballot applications for the

upcoming primary election, English-only press releases and all other election-

related information published on the Secretary of State’s website, English-only

voter precinct cards accessible to individuals logging on to the Georgia My Voter




                                         3
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 4 of 35




Page, and English-only election-related notices, instructions, and supplies to

nursing homes, among other items.

      7.     LEP Spanish-speaking voters such as Albert Mendez and Limary Ruiz

Torres, who attended school in Puerto Rico, are unable to read English-only

election materials. Mr. Mendez, Ms. Torres, and similarly situated voters are not

able to complete English-only absentee ballot applications or comprehend English-

only voter precinct cards, press releases, and other English-only election materials.

They were able to complete bilingual absentee ballot applications when

Defendants furnished the bilingual forms in response to this lawsuit.

      8.     Defendants RAFFENSPERGER and the GWINNETT COUNTY

BORE have assumed the obligation to provide Gwinnett County’s LEP Spanish-

speaking voters with translated materials and assistance under Sections 203 and

4(e) in some circumstances, as evidenced by their coordinated efforts to provided

bilingual absentee ballots to Gwinnett County voters for the June 9, 2020 primary

election.

      9.     Similarly, the Defendants collaborated to ensure that Gwinnett’s LEP

Spanish-speaking inactive voters received bilingual “last chance” purge notices in

the fall of 2019. These notices gave multitudes of voters – approximately 22,000

in Gwinnett County alone – a final warning to update or confirm their address


                                          4
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 5 of 35




information to avoid having their voter registrations cancelled in December of

2019. The Secretary of State’s office mailed an English-only version of the 2019

“last chance” purge notice to all voters outside of Gwinnett County, while the

Gwinnett County BORE mailed a bilingual version of the same document to

affected voters in Gwinnett County.

      10.    Defendants violate Section 4(e) and Section 203 of the Voting Rights

Act when they provide English-only election materials, such as the two rounds of

English-only absentee ballot applications, to Gwinnett County voters. Remedial

relief is necessary to ensure that Gwinnett County’s LEP Spanish-speaking voters

such as Plaintiffs Mendez and Torres receive the language assistance they need to

effectively participate in the electoral process. This is particularly true during the

2020 election cycle, where elderly and immunocompromised Georgians need to be

able to access the mail voting process if they want to participate in the democratic

process in the midst of the COVID-19 epidemic.

      11.    Plaintiffs seek narrow, targeted, and feasible relief in this action.

Plaintiffs seek an order compelling Defendants to provide bilingual election

materials, including absentee ballot applications, to Gwinnett County voters.




                                           5
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 6 of 35




                             JURISDICTION & VENUE

       12.    This Court has jurisdiction pursuant to (1) 28 U.S.C. § 1343(a)

because this action seeks to redress the deprivation of rights, privileges and

immunities secured by the United States Constitution under color of state law and

(2) 28 U.S.C. § 1331 because this action arises under the laws of the United States.

       13.    This Court has jurisdiction to grant both declaratory and injunctive

relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       14.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                                     PARTIES

       15.    Plaintiff GEORGIA ASSOCIATION OF LATINO ELECTED

OFFICIALS, INC. (“GALEO”) is a domestic nonprofit corporation organized

under the laws of the State of Georgia. GALEO was founded in 2003 and is one of

the oldest, largest, and most significant organizations promoting and protecting the

civil rights of Georgia's Latinx community. GALEO has approximately 165

members across Georgia, which includes members in Gwinnett County. GALEO’s

headquarters is located in Norcross, which is in Gwinnett County, and a substantial

amount of GALEO’s civic engagement, voter registration and get out the vote


                                          6
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 7 of 35




work takes place in Gwinnett County. This work includes organizing voter

education, civic engagement, voter empowerment and get out the vote events and

conducting voter registration drives. After Gwinnett County became a covered

jurisdiction for Spanish under Section 203 in December 2016, GALEO has worked

with the Gwinnett County BORE in an effort to bring its procedures and election

materials into compliance with the law’s requirements. During the 2020 election

cycle, GALEO has also been working to address challenges facing Gwinnett

County’s LEP Spanish speaking voters as a result of the impact of the COVID-19

pandemic. GALEO sent bilingual mailers to Latinx Gwinnett County voters with

information about the presidential primary. After the March primary was

postponed, GALEO sent out another round of bilingual mailers providing Latinx

voters with updated information. Now that the primary has been postponed until

June, GALEO expects to send out another round of bilingual mailings providing

Latinx voters in Gwinnett County with updated information about the election and

relevant deadlines. Because Defendants provide English-only election materials,

including absentee ballot applications, to Gwinnett County’s LEP Spanish-

speaking voters, GALEO has diverted, and will continue to divert, time and

resources that would ordinarily be directed to GALEO’s other organizational goals

and priorities, in an effort to help mitigate the failure of the Defendants to comply


                                          7
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 8 of 35




with Sections 203 and 4(e). For example, GALEO is reaching out to and educating

LEP Spanish-speaking voters about how to navigate the mail voting process and

how to complete the application, as well as other aspects of the electoral process.

GALEO staff members such as Darrick Alvarez are assisting LEP voters who

received English-only applications such as his parents and Nelson Romero with

navigating the absentee voting process.

      16.    Plaintiff GEORGIA COALITION FOR THE PEOPLE’S AGENDA,

INC. (“GCPA”) is a domestic nonprofit corporation organized under the laws of

the State of Georgia. The GCPA is a coalition of more than 30 organizations,

which collectively have more than 5,000 individual members. The GCPA

encourages voter registration and participation, particularly among Black voters,

other voters of color, language minority voters, students and other

underrepresented communities. The organization commits time and resources to

civic engagement, voter registration drives, voter education, voter ID assistance,

get out the vote (“GOTV”) efforts, including Souls to the Polls, minority language

assistance and other initiatives that seek to encourage voter registration and

participation. Due to the spread of the COVID-19 virus in Georgia, which poses

an extreme public health risk to voters during the 2020 election cycle, the GCPA

has been devoting, and will continue to devote, time and resources to public


                                          8
        Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 9 of 35




information campaigns and other initiatives to encourage voters to exercise their

right to vote by mail. However, absentee voting by mail has posed significant

challenges for the communities GCPA serve due to the complicated processes

involved in applying for and returning the ballot. Defendants’ decision to provide

English-only election materials, including absentee ballot applications, to Gwinnett

County voters has caused, and will continue to cause, GCPA to divert resources to

help mitigate the Defendants’ failure to comply with and enforce Sections 203 and

4(e).

        17.   Plaintiff ASIAN AMERICANS ADVANCING JUSTICE –

ATLANTA, INC. (“Advancing Justice-Atlanta”) has its principal place of business

in Norcross in Gwinnett County. Advancing Justice-Atlanta was founded in 2010

to protect and promote the civil rights of Asian Americans and Pacific Islanders

(“AAPIs”) and other immigrant, refugee and language minority communities in

Georgia, including in Gwinnett County, through policy advocacy, legal services,

impact litigation, and civic engagement. Advancing Justice-Atlanta engages in

voter registration, voter education, and GOTV efforts and seeks to increase voter

participation among newly naturalized citizens, people of color, immigrants, LEP

individuals, and individuals in other traditionally underserved communities,

including by disseminating Spanish-language “know your rights” informational


                                         9
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 10 of 35




materials. During this election cycle, Advancing Justice-Atlanta is calling and

texting Gwinnett County voters to provide them information about voter

registration, absentee voting and other voting and election related issues to increase

registration and voter turnout. Due to the risks of in-person voting posed by the

COVID-19 crisis and Defendants’ provision of English-only election materials,

including absentee ballot applications, to Gwinnett County voters, Advancing

Justice-Atlanta has diverted, and will continue to divert, resources to mitigating the

impact on Gwinnett County’s LEP Spanish speaking voters. Advancing Justice-

Atlanta, along with partners, is making videos in multiple languages (including in

Spanish, Korean, Mandarin, Vietnamese and English languages) to provide LEP

voters and other underserved communities with information about voting by mail

and other aspects of the electoral process.

      18.    Plaintiff NEW GEORGIA PROJECT, INC. (“NGP”), is registered in

Georgia as a foreign nonprofit corporation. NGP’s mission is to build power within

the New American Majority, which includes people of color, language minority

citizens, young people aged 18 to 29 years old, and unmarried women—through

civic and voter engagement. NGP organizes voter registration, civic engagement

and GOTV events in Gwinnett County, including “souls to the polls” campaigns.

Organizing around absentee voting is also an important part of NGP’s work.


                                          10
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 11 of 35




NGP’s “Loose the Chains” initiative—a partnership with religious institutions such

as churches, mosques, and synagogues to register people to vote, disseminate

multilingual information about voting rights and voter protection – including in

Spanish – and bring voters to vote—including a Black, Latinx, and AAPI church

“vote by mail” campaign. NGP has helped over 10,000 Gwinnett County voters

register to vote. In 2020, before its organizing work had to be restructured due to

the COVID-19 outbreak, NGP had helped over 1,000 Gwinnett voters of color to

vote early in the primary. As a result of Defendants providing English-only

election materials, including absentee ballot applications, to Gwinnett’s LEP

Spanish-speaking voters, NGP has diverted, and will continue to divert, resources

toward mitigating the negative impacts of this failure on Gwinnett County’s LEP

Spanish-speaking voters through civic engagement, voter education and other

assistance, including through its election protection efforts in Gwinnett County.

      19.    Plaintiff COMMON CAUSE is one of the nation’s leading grassroots

democracy-focused organizations and has over 1.2 million members nationwide

and chapters in 35 states, including 19,667 members and supporters in Georgia.

Since its founding in 1970, COMMON CAUSE has been dedicated to the

promotion and protection of the democratic process. In Georgia, COMMON

CAUSE works in the areas of election protection, voter education, registration,


                                         11
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 12 of 35




advocacy, outreach, get out the vote, and grassroots mobilization around voting

rights. COMMON CAUSE has worked alongside partners to help recruit

volunteers to assist LEP Spanish-speaking voters and provide Spanish language

election materials. COMMON CAUSE has had to divert resources from its

election protection efforts to engage additional Spanish-speaking volunteers to

assist LEP Gwinnett County voters impacted by Defendants’ decision to provide

voters with English-only election materials such as the absentee ballot applications.

      20.    Plaintiff ALBERT MENDEZ is a limited English proficient Spanish-

speaking U.S. citizen who is registered to vote in Gwinnett County. He was born

in New York City, raised in Puerto Rico, and attended Spanish-speaking schools in

Puerto Rico. He is a professional bass fisherman. He wants to vote in the

upcoming primary election. He received the English-only absentee ballot

application on or about Wednesday, April 1. He cannot read the application and

initially thought it was probably junk mail. He is not highly proficient with respect

to surfing the internet and does not know if it is possible to obtain a bilingual

version of the application. After he joined this litigation as a Plaintiff, the

Gwinnett County BORE mailed him a bilingual absentee ballot application, which

he was able to complete. Similarly, he was able to complete the U.S. Census form

because it came with a Spanish language translation. If he is sent an English-only


                                           12
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 13 of 35




absentee ballot application in the future, however, he will not be able to understand

it. Plaintiff Mendez cannot read the English-only voter precinct card accessible via

the Georgia My Voter Page, the English-only election notices and information

posted on the Georgia Secretary of State’s website, and other English-only election

materials furnished to him by Defendants.

      21.    Plaintiff LIMARY RUIZ TORRES is a limited English proficient

Spanish-speaking U.S. citizen who is registered to vote in Gwinnett County. She

was born and raised in Puerto Rico and attended Spanish-speaking schools in

Puerto Rico. She works as an accountant part-time. She has voted in Gwinnett

County in the past and wants to vote in the upcoming primary election. She

received the English-only absentee ballot application on or about Wednesday,

April 1. She cannot read the application and initially thought it was probably junk

mail. She is not highly proficient with respect to surfing the internet and does not

know if it is possible to obtain a bilingual version of the application. After she

joined this litigation as a Plaintiff, the Gwinnett County BORE mailed her a

bilingual absentee ballot application, which she was able to complete. Similarly,

she was able to complete the U.S. Census form because it came with a Spanish

language translation. If she is sent an English-only absentee ballot application in

the future, however, she will not be able to understand it. Plaintiff Torres cannot


                                          13
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 14 of 35




read the English-only voter precinct card accessible via the Georgia My Voter

Page, the English-only election notices and information posted on the Georgia

Secretary of State’s website, and other English-only election materials furnished to

her by Defendants.

      22.    Defendant GWINNETT COUNTY BORE is responsible for the

administration of elections in Gwinnett County, as provided by Georgia state law.

See O.C.G.A. § 21-2-40.

      23.    Defendants JOHN MANGANO, STEPHEN DAY, ALICE

O’LENICK, BEAUTY BALDWIN, and BEN SATTERFIELD, (“BORE

Members”) are members of the Gwinnett County BORE and are being sued in their

official capacities. The BORE members have the authority of a county election

superintendent with respect to conducting elections in Gwinnett County. O.C.G.A.

§ 21-2-70 et. seq. Duties of an election superintendent include, among others, the

following: “[t]o prepare and publish, in the manner provided by this chapter, all

notices and advertisements, in connection with the conduct of elections, which may

be required by law, and to transmit immediately to the Secretary of State a copy of

any publication in which a call for a special primary, election, or runoff is issued;”

“[t]o make and issue such rules, regulations, and instructions, consistent with law,

including the rules and regulations promulgated by the State Election Board, as he


                                          14
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 15 of 35




or she may deem necessary for the guidance of poll officers, custodians, and

electors in primaries and elections;” and, “[t]o conduct all elections in such manner

as to guarantee the secrecy of the ballot and to perform such other duties as may be

prescribed by law.” O.C.G.A. §§ 21-2-70 (3), (7), (13).

      24.    Defendant BRAD RAFFENSPERGER is Georgia’s Secretary of

State. He is named as a defendant herein in his official capacity. As Secretary of

State, Defendant RAFFENSPERGER is Georgia’s chief election official who

oversees and administers elections and also serves as the Chairman of the Georgia

State Election Board. O.C.G.A. §§ 21-2-30(d), 21-2-50. His responsibilities as

Chairperson of the State Election Board include working with other members of

the Board to promulgate rules and regulations so as to obtain uniformity in the

practices and proceedings of local election officials, ensuring the legality of all

primaries and elections, and to promulgate rules conducive to the fair, legal, and

orderly conduct of primaries and elections. O.C.G.A. § 21-2-31

                           FACTUAL ALLEGATIONS

 THE SECRETARY OF STATE MAILS TWO ROUNDS OF ABSENTEE
 BALLOT APPLICATIONS TO ACTIVE VOTERS FOR THE PRIMARY

      25.    Defendant Raffensperger has issued a press release stating,

“[c]onsidering the health risks posed by COVID-19, Georgians should seriously

consider submitting an absentee ballot by mail for the June 9 elections… the extra
                                          15
         Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 16 of 35




precautions necessary to preserve voter and poll worker health during the

pandemic will result in long wait times and an increased health risk that could be

avoided through absentee ballots…”

         26.   To increase access to the ballot during the coronavirus outbreak, the

Secretary of State mailed English-only absentee ballot applications to all active

voters in Gwinnett County and the rest of Georgia during the week of March 30,

2020.

         27.   Any registered voter may vote absentee regardless of whether they

have an excuse for not being present on Election Day. O.C.G.A. § 21-2-380. To

vote by mail, a voter must first submit an absentee ballot application via mail, fax,

e-mail, or in-person. O.C.G.A. § 21-2-381. To fill out the application, voters must

select a political party, sign the forms, add a 55-cent stamp, and mail the envelope.

         28.   Upon receipt of the application, election officials mail the ballot to the

voter, which will be counted if the voter returns it to officials by the time polls

close.

         29.   Defendant Raffensperger’s press release announcing the mail ballot

measures acknowledged that “Georgians who need language assistance” are among

the groups who are less likely to be able to take advantage of the vote-by-mail

voting option and that they need other avenues to vote, including in-person voting.


                                            16
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 17 of 35




      30.    However, voting in person risks the health of voters, and non-profit

groups have ceased in-person get out the vote work in Gwinnett County. Poll

workers, many of whom are elderly and vulnerable to COVID-19, are also quitting

in large numbers, risking the closure of polling places.

      31.    The absentee ballot applications mailed to Gwinnett County voters by

the Secretary of State are in English only, as the Defendants have conceded.

      32.    This has a huge impact on Latinx voters in Gwinnett County. The

Census Bureau’s 2018 American Community Survey 5-Year Estimate indicates

there are 13,937 LEP Spanish-speaking citizens of voting age in Gwinnett County,

out of 40,576 total LEP Spanish speakers in the county.

      33.    LEP Spanish-speaking Gwinnett County voters are unable to read and

understand the English-only absentee ballot applications mailed to their residences

or may experience significant difficulty doing so. Some do not even know that

absentee voting is an available option to them and would have benefited from

receiving this information in Spanish.

      34.    Moreover, there are many other barriers to voting by mail for LEP

Spanish-speaking voters in Gwinnett County. Many LEP voters who are not

familiar with voting by mail do not know how to obtain an application or who they




                                         17
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 18 of 35




should contact to get one. LEP voters without a computer, printer or access to the

internet will be unable to find, download, and print an online application.

      35.    Some LEP Spanish-speaking voters must rely on relatives or friends

to translate English materials for them.

      36.    Access to voting in the June 9, 2020 election is also hampered by the

social distancing and shelter in place directives that have limited non-essential

travel and gatherings.

      37.    Defendant Raffensperger sent out a second set of English-only

absentee ballot applications to approximately 323,000 active voters on or around

April 21, 2020.

      38.    Defendant Raffensperger acknowledged in his April 15 application for

CARES Act funding that his office may provide mail ballot applications for future

elections, saying: “Georgia mailed 6.9 million absentee ballot applications to

voters for the Presidential Preference Primary and is paying to have a contractor

mail the requested absentee ballots to the voters who apply for absentee ballots.

Georgia may consider providing similar services for the primary runoff and

November General Election.”




                                           18
         Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 19 of 35




         39.   Gwinnett County is highly likely to have at least one primary runoff

contest, including for the Gwinnett County Chair and Democratic U.S. Senator

seats.

         40.   Some county election officials also mailed additional absentee ballot

applications to voters. Cobb County mailed out a second set of absentee ballot

applications to all voters in that county who are over 60 years old.

         41.   LEP Spanish-speaking voter Nelson Romero never received a

bilingual absentee ballot application for the June 9, 2020 election; he has also not

completed the English-only application.

         42.   Mr. Romero and similarly-situated Gwinnett voters are at imminent

risk of losing the opportunity to vote in the upcoming June 9, 2020 primary, which

is an irreparable harm.

         43.   Mr. Romero is representative of thousands of similarly-situated

Gwinnett voters. Expert witness Dr. Michael McDonald has analyzed the

Absentee Voter Files from Gwinnett County and around the state and determined

that, as of May 3, only 3.2% of Latinx active voters in Gwinnett County have

submitted absentee ballot applications, while the return rate for white active voters

in Gwinnett is 15.2% - nearly five times higher.




                                          19
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 20 of 35




      44.    Dr. McDonald concludes that “election officials sending English-only

absentee ballot applications to Gwinnett County voters is affecting Hispanic

absentee ballot requests.”

      45.    Defendants have grossly exaggerated the burden of mailing bilingual

applications in light of the available CARES funding.

      46.    The SOS mailed out a second set of English-only applications to

approximately 323,000 voters around April 21. Secretary Raffensperger has also

extolled his office’s coordination in sending the original mailing to 6.9 million

voters in “just 6 days.”

      47.    Plaintiffs have already facilitated the process of identifying LEP

Spanish-speaking voters by furnishing Defendants with the approximately 65,000

self-identified Latinx and Spanish-surnamed voters in Gwinnett County who

require bilingual applications.

    GEORGIA SECRETARY OF STATE PROVIDES ENGLISH-ONLY
     ELECTION MATERIALS TO GWINNETT COUNTY VOTERS

      48.    All election materials provided by the Georgia Secretary of State to

Gwinnett County voters are English-only.

      49.    There are no bilingual or Spanish language absentee ballot application

forms available for download on the Secretary of State’s website.

      50.    The Georgia Secretary of State’s website is English-only.
                                         20
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 21 of 35




      51.    The Georgia Secretary of State issues press releases that provide

critical and substantive election-related information and notice to the public.

Recent examples include “Raffensperger Encourages Absentee Ballot Voting as

COVID-19 Precautions Result in Long Wait Times at the Ballot Box” (issued May

20) and “Secretary Brad Raffensperger Wins in Court, Primary Election to Move

Forward on June 9” (issued May 15).

      52.    Defendants do not translate the Secretary of State’s press releases into

Spanish or otherwise make them accessible to limited-English proficient Spanish-

speaking voters who live in Gwinnett County.

      53.    The Georgia Secretary of State’s website contains other critical

information for Gwinnett County voters on webpages that can be accessed by

clicking on headers such as “Register to Vote,” “Key Election Dates and

Information,” “Advance Voting Info,” “FAQs,” “2019 List Maintenance,” “Online

Complaints,” and “Information for Voter Registrations Pending Due to

Citizenship.”

      54.    All of the information provided on the Georgia Secretary of State’s

webpages is only in English, and this same important election information is not

provided in Spanish language on the Gwinnett BORE’s website.




                                          21
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 22 of 35




      55.    After registration applications are submitted by eligible voters and

successfully processed by the Gwinnett BORE and other county boards around the

state, election officials mail a voter precinct card to each voter.

      56.    Voters may access their voter precinct cards on the Georgia My Voter

Page, which can be accessed at www.mvp.sos.ga.gov.

      57.    The voter precinct cards for Gwinnett County voters such as Nelson

Romero, Clara Lunarejo Moreno, Hugo Alvarez, Jorge Granados, Limary Ruiz

Torres, and Albert Mendez are English-only. See, e.g., Dkt. 17-7 Ex. 2, Dkt. 17-8

Ex. 2, Dkt. 17-9 Ex. 2, Dkt. 17-10 Ex. 1, Dkt. 17-13 Ex. 1, Dkt. 17-14 Ex. 1.

      58.    Voter precinct cards contain critical information such as the voter’s

precinct and polling place both for county and municipal elections; voting districts

for congressional, state legislative, and local elections; information about how

voters may submit a notice of change of address to election officials; and notice

that the “card may not be used as evidence to prove United States Citizenship or as

identification to vote.”

      59.     The Georgia Secretary of State is responsible for providing election-

related training for nursing homes, and well as supplying election-related

instructions – including those related to absentee voting – and supplies at nursing

homes.


                                           22
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 23 of 35




      60.    All of the instructions and supplies provided to nursing homes by the

Georgia of Secretary of State is only in English.

     GWINNETT COUNTY BORE WEBSITE IS NOT ACCURATELY
                      TRANSLATED

      61.    The Gwinnett County BORE placed a bilingual absentee ballot

application on its website after this case was filed on April 13. To access that

application, voters have to navigate the Gwinnett BORE’s English-only website.

To access a Spanish-language computer-translated version of the website, voters

have to find a small box marked “English >” at the bottom right hand corner of

the Gwinnett County BORE’s webpage. If the user clicks that button, a panel

appears indicating that the website is also available in Spanish and other languages.

As a practical matter, it would be difficult, if not impossible, for most LEP voters

to navigate the English-only website, especially since the option for the application

in other languages is hardly noticeable.

      62.    As a practical matter, most LEP voters will not navigate an English-

only website to find the bilingual application.

      63.    Moreover, the link to the Spanish language version of the absentee

ballot application is incorrect and misleading on the computer-generated Spanish

translation. A Spanish-speaking voter would need to click “In English” to access

the Spanish-language application, making it virtually impossible to find.
                                           23
        Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 24 of 35




        64.   The quality of the computer-generated Spanish translation of the

“Absentee Voting By Mail” website is poor; the Spanish translation is riddled with

errors that could prevent Spanish-speaking voters from navigating the mail voting

process.

        65.   A disclaimer on Gwinnett County’s website states that “the machine-

generated website translations . . . may not be entirely correct” and “[a]ny person

that uses the translation service does so at that person’s own risk and accepts the

legal implications of any shortcomings or difference in translation.”2

                              CLAIMS FOR RELIEF

                                      COUNT I
              Section 203 of the Voting Rights Act (52 U.S.C. § 10503)

        66.   Plaintiffs incorporate by reference and reallege herein each of the

foregoing paragraphs of this Second Amended Complaint.

        67.   Gwinnett County became a covered jurisdiction under Section 203 of

the Voting Rights Act on December 5, 2016.

        68.   Section 203 imposes an affirmative obligation on covered

jurisdictions to provide bilingual voting materials for the applicable language

minority group. As a result, voters in Gwinnett County must receive “any


2
    See https://www.gwinnettcounty.com/web/gwinnett/contactus/translation.

                                          24
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 25 of 35




registration or voting notices, forms, instructions, assistance, or other materials or

information relating to the electoral process, including ballots . . . in the language

of the applicable minority group as well as in English.” 52 U.S.C. § 10503(c).

       69.    These requirements are “broadly construed to apply to all stages of the

electoral process, from voter registration through activities related to conducting

elections.” 28 C.F.R. 55.15.

       70.    Covered jurisdictions are required to offer translations of all election-

related written materials including the ballot, registration forms, sample ballots,

elections notices, and the locality’s website. Under the plain language of the

statute, jurisdictions are strictly liable for any failure to translate written materials.

       71.    Under Section 203, Gwinnett County voters must have equal access to

the electoral process when the Secretary of State’s office disseminates absentee

ballot applications or other materials. See Delgado v. Smith, 861 F.2d 1489, 1490

(11th Cir. 1988) (holding that Section 203 “requires a state which distributes

‘materials or information relating to the electoral process’ to certain bilingual

political subdivisions to provide them ‘in the language of the applicable language

minority group as well as in the English language’”); 28 C.F.R. 55.10(c)

(providing that for “elections for an office representing more than one county . . .

the bilingual requirements are applicable on a county-by-county basis”).


                                            25
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 26 of 35




According to the applicable Department of Justice regulation, “a county subject to

the bilingual requirements must insure compliance with those requirements with

respect to all aspects of the election.” 28 C.F.R. 55.10(b).

      72.    In 2018, Ms. Ledford noted that Gwinnett County provided bilingual

“I Voted” stickers in response to guidance from the Department of Justice. In

2019, the Georgia Secretary of State mailed English-only “last chance” notices to

all inactive voters at risk of removal in Georgia – except for Gwinnett County, who

sent its own bilingual notices to its voters. A Gwinnett Daily Post article quoted

Elections Director Kristi Royston as saying, “[s]ince we’re the only county that has

both English and Spanish (elections language requirements), we get the file and

then work with our vendor to produce and print our notices.” Furthermore, many

Gwinnett municipalities have provided at least some bilingual election materials

and notices, including on their websites, and are subject to Section 203 even

though they run their own elections and are not independently covered under the

statute according to the Census Bureau’s December 2016 determination.

      73.    Defendants have provided bilingual absentee ballots to Gwinnett

County voters for the June 9, 2020 primary election.




                                          26
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 27 of 35




      74.    Chris Harvey has acknowledged that SOS staff members coordinated

with Gwinnett officials to mail bilingual absentee ballots to Gwinnett County

voters.

      75.    With the exception of mailing Spanish language applications to the

individual Plaintiffs and one declarant after the commencement of this litigation

for the June 9, 2020 elections, neither of the Defendants mailed a bilingual or

Spanish translated version of the absentee ballot application form to any LEP

Spanish-speaking voters in Gwinnett County.

      76.    Mailing two rounds of English-only absentee ballot applications to

Gwinnett County’s voters and refusing to mail a bilingual version of the form to

Gwinnett County voters violates Section 203 of the Voting Rights Act.

      77.    Similarly, Defendants are violating Section 203 on an ongoing basis

by disseminating English-only press releases and all other election-related

information published on the Secretary of State’s website, English-only voter

precinct cards accessible to individuals logging on to the Georgia My Voter Page,

and English-only election-related notices, instructions, and supplies to nursing

homes, among other items.

      78.    Defendants’ ongoing violations of Section 203 of the Voting Rights

Act deny equal access to voting by mail in the upcoming primary election and


                                         27
       Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 28 of 35




beyond to Gwinnett County’s LEP Spanish-speaking voters, impairing the work of

Plaintiff organizations and forcing them to divert resources accordingly.

                                      COUNT 2
            Section 4(e) of the Voting Rights Act (52 U.S.C. § 10303)

      79.    Plaintiffs incorporate by reference and reallege herein each of the

foregoing paragraphs of this Complaint.

      80.    Section 4(e) of the Voting Rights Act mandates protection of the

voting rights of non-English speaking United States citizens and forbids

conditioning the right to vote of a person educated in an American-flag school

where English was not the language of instruction on their degree of fluency in

English. See 52 U.S.C. § 10303(e)(2).

      81.    Under Section 4(e), no jurisdiction can deny these individuals the

right to vote based on their “inability to read, write, understand, or interpret” the

English language. Id. The statute therefore applies squarely to the Georgia

Secretary of State, as well as to the Gwinnett County BORE.

      82.    Unlike Section 203, Section 4(e) does not apply only to jurisdictions

that meet certain population thresholds. The number of affected Puerto Rican

individuals in Gwinnett County is nonetheless substantial. The 2018 ACS Public

Use Microdata Estimates indicates that approximately 3,031 Gwinnett County


                                           28
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 29 of 35




residents of voting age were born in Puerto Rico. The 2018 ACS 5-Year Estimates

indicates approximately 11,993 Puerto Rican citizens reside in Gwinnett County.

      83.    The right to vote under Section 4(e) encompasses the right to an

effective vote. As a result, Section 4(e) requires that jurisdictions provide

instructions, ballots, and “any other material which forms part of the official

communication to registered voters prior to an election” in Spanish language. The

failure to do so violates Section 4(e).

      84.    The violation of Section 4(e) is patent in this case. With the exception

of mailing Spanish language applications to the individual Plaintiffs and at least

one declarant after the commencement of this litigation for the June 9, 2020

elections, neither of the Defendants mailed a bilingual or Spanish translated

version of the absentee ballot application form to any LEP Spanish-speaking voters

in Gwinnett County, including those educated in Puerto Rico as required by

Section 4(e). There is no evidence that they plan to send Spanish language

absentee ballot applications to the individual Plaintiffs for the remainder of the

2020 election cycle or in any other future elections.

      85.    Similarly, Defendants violate Section 4(e) on an ongoing basis by

disseminating English-only press releases and all other election-related information

published on the Secretary of State’s website, English-only voter precinct cards


                                          29
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 30 of 35




accessible to individuals logging on to the Georgia My Voter Page, and the

English-only election-related notices, instructions, and supplies to nursing homes,

among other items.

      86.    Despite being notified of their violation of Section 4(e) by Plaintiffs,

none of the Defendants have taken remedial action and are denying LEP Spanish-

speaking voters in Gwinnett County equal access to the voting by mail process in

the upcoming June 9 primary election and beyond, impairing the work of Plaintiff

organizations and forcing them to divert resources accordingly.

                              PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs respectfully pray that the Court:

      1.     Enter judgment in favor of Plaintiffs and against Defendants on claims

for relief as alleged in this Complaint;

      2.     Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

declaring that Defendants are violating Section 203 of the Voting Rights Act, 52

U.S.C. § 10503, on an ongoing basis by providing the following items, among

others, to Gwinnett County voters only in English: absentee ballot applications,

press releases and all other election-related information published on the Secretary

of State’s website, voter precinct cards accessible to individuals logging on to the




                                           30
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 31 of 35




Georgia My Voter Page, and election-related notices, instructions, and supplies to

nursing homes.

      3.      Enter a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

declaring that all Defendants violated Section 4(e) of the Voting Rights Act, 52

U.S.C. § 10303, on an ongoing basis by providing the following items, among

others, to Gwinnett County LEP Spanish-speaking voters who were educated in

Puerto Rico only in English: absentee ballot applications, press releases and all

other election-related information published on the Secretary of State’s website,

voter precinct cards accessible to individuals logging on to the Georgia My Voter

Page, and election-related notices, instructions, and supplies to nursing homes.

      4.      Grant Plaintiffs preliminary and/or permanent injunctive relief by

ordering Defendants to undertake the following remedial actions:

           a. Enjoin all continuing violations of Sections 203 and 4(e) of the Voting

              Rights Act by Defendants;

           b. Mail an accurately translated bilingual absentee ballot application to

              Gwinnett County voters such as Plaintiffs Mendez and Torres when

              requested in future elections or, alternatively, to all Gwinnett County

              voters who self-identified as “Hispanic/Latino” when they registered

              to vote and all voters residing in all Gwinnett County precincts for


                                          31
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 32 of 35




               which at least five percent of voters identified as Hispanic on their

               voter registration cards; and

           c. Provide bilingual versions of press releases and all other election-

               related information published on the Secretary of State’s website,

               bilingual voter precinct cards accessible to Gwinnett County voters

               logging on to the Georgia My Voter Page, and bilingual election-

               related notices, instructions, and supplies to nursing homes in

               Gwinnett County.

      5.       Order that the Court shall retain jurisdiction over Defendants and their

successors for such period of time as may be appropriate to ensure compliance

with relief ordered by this Court;

      6.       Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to

statute; and

      7.       Grant Plaintiffs further relief as may be just and equitable.

Dated: June 8, 2020                Respectfully submitted,

                                   /s/ Bryan L. Sells
                                   BRYAN L. SELLS
                                   Georgia Bar #635562
                                   The Law Office of Bryan L. Sells, LLC.
                                   P.O. Box 5493
                                   Atlanta, GA 31107-0493
                                   (404) 480-4212 (voice/fax)
                                   bryan@bryansellslaw.com
                                            32
Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 33 of 35




                      Ezra D. Rosenberg*
                      Lawyers’ Committee for Civil Rights Under Law
                      1500 K Street NW, Suite 900
                      Washington, DC 20005
                      Telephone: (202) 662-8300
                      Email: erosenberg@lawyerscommittee.org

                      Julie Houk*
                      Lawyers’ Committee for Civil Rights Under Law
                      1500 K Street NW, Suite 900
                      Washington, DC 20005
                      Telephone: (202) 662-8391
                      Email: jhouk@lawyerscommittee.org

                      /s/ John Powers
                      John Powers*
                      Lawyers’ Committee for Civil Rights Under Law
                      1500 K Street NW, Suite 900
                      Washington, DC 20005
                      Telephone: (202) 662-8389
                      Email: jpowers@lawyerscommittee.org

                      Counsel for Plaintiffs

                      * Admitted pro hac vice




                              33
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 34 of 35




        LOCAL RULE 7.1(D) CERTIFICATION OF COMPLIANCE

       I certify that this pleading has been prepared with Times New Roman font,

14 point, as approved by the Court in L.R. 5.1(C), N.D. Ga.




                               /s/ John Powers
                               John Powers*
                               Lawyers’ Committee for Civil Rights Under Law
                               1500 K Street NW, Suite 900
                               Washington, DC 20005
                               Telephone: (202) 662-8389
                               Email: jpowers@lawyerscommittee.org




                                        34
      Case 1:20-cv-01587-WMR Document 36 Filed 06/08/20 Page 35 of 35




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of June, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system.

                                 /s/ John Powers
                                 John Powers*
                                 Lawyers’ Committee for Civil Rights Under Law
                                 1500 K Street NW, Suite 900
                                 Washington, DC 20005
                                 Telephone: (202) 662-8389
                                 Email: jpowers@lawyerscommittee.org




                                          35
